                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0232-JCC
10                             Plaintiff,                    ORDER
11          v.

12   CHARLES CROTEAU,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s unopposed Motion for Entry of
16   a Preliminary Order of Forfeiture (Dkt. No. 129) seeking to forfeit, to the United States,
17   Defendant Charles Croteau’s interest in the following property (the “Subject Currency”):
18          1. Approximately $6,600.00 in U.S. currency seized on or about February 1, 2019;
19          2. Approximately $20,944.01 in U.S. currency seized on or about February 1, 2019; and
20          3. Approximately $2,978.00 in U.S. currency seized on or about August 19–20, 2019.
21          The Court, having reviewed the Government’s motion, as well as the other papers and
22   pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of Forfeiture is
23   appropriate because:
24          •    The Subject Currency is forfeitable pursuant to 21 U.S.C. § 853 as proceeds of and/or
25               facilitating property for Mr. Croteau’s Conspiracy to Distribute Heroin and
26               Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846; and,


     ORDER
     CR19-0232-JCC
     PAGE - 1
 1           •    Pursuant to the Plea Agreement he entered on November 17, 2020, Mr. Croteau

 2                agreed to forfeit the Subject Currency pursuant to 21 U.S.C. § 853 as proceeds of

 3                and/or facilitating property for such offense, to which Defendant entered a guilty plea.

 4                (Dkt. No. 96 at 8.)

 5           Accordingly, the Court ORDERS as follows:

 6           1)      Pursuant to 21 U.S.C. § 853 and his Plea Agreement, Mr. Croteau’s interest in the

 7   Subject Currency is fully and finally forfeited, in its entirety, to the United States;

 8           2)      Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A)–(B), this
 9   Preliminary Order will be final as Mr. Croteau at the time he is sentenced, it will be made part of
10   the sentence, and it will be included in the judgment;
11           3)      The U.S. Department of Justice and/or its authorized agents or representatives
12   shall maintain the Subject Currency in its custody and control until further order of this Court;
13           4)      Pursuant to Federal Rule of Criminal Procedure 32.2(b)(6) and 21 U.S.C.
14   § 853(n), the United States shall publish notice of this Preliminary Order and its intent to dispose
15   of the Subject Currency as permitted by governing law. The notice shall be posted on an official
16   government website—currently www.forfeiture.gov—for at least thirty (30) days. For any
17   person known to have alleged an interest in the Subject Currency, the United States shall, to the
18   extent possible, provide direct written notice to that person. The notice shall state that any

19   person, other than Mr. Croteau, who has or claims a legal interest in the Subject Currency must

20   file a petition with the Court within sixty (60) days of the first day of publication of the notice

21   (which is thirty (30) days from the last day of publication), or within thirty (30) days of receipt of

22   direct written notice, whichever is earlier. The notice shall advise all interested persons that the

23   petition:

24                a. shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest

25                    in the property;

26                b. shall be signed by the petitioner under penalty of perjury; and,


     ORDER
     CR19-0232-JCC
     PAGE - 2
 1                 c. shall set forth the nature and extent of the petitioner’s right, title, or interest in the
 2                     property, as well as any facts supporting the petitioner’s claim and the specific

 3                     relief sought.

 4          5)        If no third-party petition is filed within the allowable time period, the

 5   United States shall have clear title to the Subject Currency, and this Preliminary Order shall

 6   become the Final Order of Forfeiture as provided by Federal Rule of Criminal Procedure

 7   32.2(c)(2);

 8          6)        If a third-party petition is filed, upon a showing that discovery is necessary to
 9   resolve factual issues it presents, discovery may be conducted in accordance with the Federal
10   Rules of Civil Procedure before any hearing on the petition is held. Following adjudication of
11   any third-party petitions, the Court will enter a Final Order of Forfeiture, pursuant to Federal
12   Rule of Criminal Procedure 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that adjudication; and,
13          7)        The Court will retain jurisdiction for the purpose of enforcing this Preliminary
14   Order, adjudicating any third-party petitions, entering a Final Order of Forfeiture, and amending
15   the Preliminary Order or Final Order as necessary pursuant to Federal Rule of Criminal
16   Procedure 32.2(e).
17          DATED this 10th day of May 2021.




                                                              A
18

19

20
                                                              John C. Coughenour
21                                                            UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     CR19-0232-JCC
     PAGE - 3
